DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are pending.
Election/Restrictions

Applicant's election with traverse of Group I, claims 1-14, directed to a process of repolarizing—M2 to M1, and the species:

    PNG
    media_image1.png
    508
    790
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    682
    691
    media_image2.png
    Greyscale
of in the reply filed on 02/08/2021 is acknowledged. 
Since the method of using the elected species is found free of prior art, previously withdrawn species of compound in a method of using are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all species for use in the method, previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the election of species requirement for Group I as set forth in the Office action mailed on 06/02/2020 is hereby withdrawn. 
The traversal is on the ground(s) that the inventions are related such that they could be examined together without undue burden.  This is not found persuasive because (1) Group I and Group II are classified under different classifications; (2) Group I  is drawn to a process which can be practiced with other compounds than those set forth in the claims; (3) the inventions require a different field of search. For example, employing different search queries for the method or the compound; the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to the method or prior art applicable to the compound; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  As a result, an undue burden would be placed on the Examiner to search applicant's method and compound.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-14 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2 and 8-14 are rejected under 35 U.S.C. 112 (a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1, 2 and 8-14 are directed to a process of repolarizing ---M2 to M1 using any compound with a dextran backbone and one or more CD206 targeting moieties conjugated thereto. 
Thus, claims 1, 2 and 8-14, taken together with the specification, imply that any structure having any substituents, linkage, etc. comprising a dextran backbone and any CD206 targeting moieties conjugated, known or yet to be discovered, is capable of  repolarizing ---M2 to M1.
Claim 1 is drawn to process of using millions of compounds with any structure having any substituents, linkage, etc. comprising a dextran backbone and any CD206 targeting moieties conjugated, known or yet to be discovered, are embraced by the instant claims, with each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound with any structure having any substituents, linkage, etc. comprising a dextran backbone and any CD206 targeting moieties conjugated, known or yet to be discovered. MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1, 2 and 8-14 are broad and generic, with respect to method of using all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by the instant claims. The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus. The specification provides guidance to only one compound, the elected species. Thus, the specification does not provide sufficient descriptive support for the method of using myriad of compounds embraced by the claims.
There are millions of combinations of elements embraced by the instant claims. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1, 2 and 8-14.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 are indefinite as claim 1 recites a method of using a compound with functional definition C206 targeting moieties with no clear definition in the specification towards what structures are considered as CD206 targeting moieties. Thus scope of claims is unclear. Appropriate correction required.

Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-13 are indefinite as claim 2 recites a compound comprising a compound. A compound is a single entity and cannot comprise another compound. It may comprise functional group or substituents etc. 
For compact prosecution the compound is considered as comprising moiety of formula (I).
Appropriate correction required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is indefinite as claim 5 recites “the composition”, which lacks the antecedent basis. 
Appropriate correction required.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9-10 are indefinite as claims 9-10 recite “about 4 Cu; about 1 Cu” This is because either the compound comprises 4 or 1 or whole number Cu ions but not fraction. Applicant is suggested to delete about.
Appropriate correction required.
Citation of Relevant Prior art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Following is the relevance of the prior art made of record: 
Quay (US2021/0000920): The prior art teaches method of repolarizing ---from M2 to M1 using compounds different from the instant claims.
Cope (US 2015/0023876 A1): The prior art teaches compound of the instant but differs with respect to method of the instant claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623